
	

113 S240 IS: Reserve Retirement Deployment Credit Correction Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 240
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Tester (for himself,
			 Mr. Chambliss, Mr. Begich, Mr.
			 Blumenthal, Mr. Wyden,
			 Ms. Klobuchar, Ms. Landrieu, and Mr.
			 Baucus) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to modify the
		  per-fiscal year calculation of days of certain active duty or active service
		  used to reduce the minimum age at which a member of a reserve component of the
		  uniformed services may retire for non-regular service.
	
	
		1.Short titleThis Act may be cited as the
			 Reserve Retirement Deployment Credit
			 Correction Act.
		2.Modification of
			 per-fiscal year calculation of days of certain active duty or active service to
			 reduce eligibility age for retirement for non-regular service
			(a)Accumulation of
			 90-Day periods of service within any two consecutive fiscal yearsSection 12731(f)(2)(A) of title 10, United
			 States Code, is amended by striking in any fiscal year and
			 inserting in any two consecutive fiscal years.
			(b)Retroactive
			 effective dateThe amendment
			 made by subsection (a) shall take effect as of January 28, 2008, and as if
			 included in the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181) as enacted.
			
